EXHIBIT 10.1






SECOND AMENDMENT
TO CREDIT AND GUARANTY AGREEMENT
SECOND AMENDMENT (this “Agreement”) dated as of February 28, 2019 among BlueLinx
Holdings Inc. (the “Borrower”), the “Guarantors” referred to on the signature
pages hereto, the Lenders executing this Agreement on the signature pages hereto
and HPS INVESTMENT PARTNERS, LLC, in its capacity as Administrative Agent (the
“Administrative Agent”) under the Credit Agreement referred to below.
WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to that certain Credit and Guaranty
Agreement, dated as of April 13, 2018 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).
WHEREAS, the Credit Parties, the Lenders party hereto constituting the Requisite
Lenders and the Administrative Agent desire to amend the Credit Agreement on the
terms set forth herein.
NOW THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement, after giving effect to this Agreement, are used
herein as defined therein. This Agreement shall constitute a Credit Document for
all purposes of the Credit Agreement and the other Credit Documents.
Section 2.Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, effective as of the Second Amendment Effective
Date, the Credit Agreement is hereby amended as follows:
(a)The following new definitions shall be added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:
““2019 Leaseback Properties” means the Initial Leaseback Properties or the Other
Leaseback Properties set forth in Exhibit A to the Second Amendment Fee Letter.
“2019 Leaseback Transactions” has the meaning assigned to that term in Section
6.8(h).
“Initial Leaseback Properties” has the meaning assigned to that term in the
Second Amendment Fee Letter.
“Other Leaseback Properties” has the meaning assigned to that term in the Second
Amendment Fee Letter.
“Second Amendment” means that certain Second Amendment to Credit and Guaranty
Agreement, dated as of the Second Amendment Effective Date, by and among the
Borrower, the “Guarantors” referred to the on the signature pages thereto, the
Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” February 28, 2019.





--------------------------------------------------------------------------------




“Second Amendment Fee Letter” means that certain Fee Letter dated as of the
Second Amendment Effective Date among the Borrower and the Administrative Agent.
(b)The definition of “Applicable Make-Whole Amount” shall be restated in its
entirety as follows:
““Applicable Make-Whole Amount” means, with respect to any repayment or
prepayment of the Loans (other than (i) a prepayment pursuant to Section 2.10(c)
and (ii) a prepayment made with the proceeds of the Specified Properties to the
extent set forth in clause (C)(1) of the proviso to Section 2.11), an amount
equal to the amount of interest that would have been paid on the principal
amount of the Loans being so repaid or prepaid for the period from and including
the date of such repayment or prepayment to but excluding the date that is the
one (1) year anniversary of the Second Amendment Effective Date (in each case,
calculated on the basis of the interest rate with respect to the Loans that is
in effect on the date of such repayment or prepayment and on the basis of actual
days elapsed over a year of three hundred sixty-five (365) days).”
(c)The definition of “Asset Sale” shall be amended by adding the following
sentence at the end thereof:
“The 2019 Leaseback Transactions shall constitute an Asset Sale.”
(d)The definition of “Credit Document” shall be restated in its entirety as
follows:
““Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, the Second Amendment Fee Letter, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of the Administrative Agent or any Lender in
connection with this Agreement on or after the date hereof.”
(e)Clause (a) of Section 1.4 of the Credit Agreement shall be restated in its
entirety as follows:
“(a) Notwithstanding anything to the contrary herein, the Total Net Leverage
Ratio shall be calculated in the manner prescribed by this Section 1.4. When
calculating the Total Net Leverage Ratio for purposes of Section 2.10(e) and
Section 6.7, any events described in this Section 1.4 that occurred subsequent
to the end of the applicable Measurement Period shall not be given pro forma
effect, unless otherwise specified in Section 1.4(d) below.”
(f)Section 1.4 of the Credit Agreement shall be further amended by adding the
following new clause (d) at the end of such Section:
“(d) Additionally, in the event that the Borrower or any Subsidiary enters into
one or more 2019 Leaseback Transactions (x) after the end of the first Fiscal
Quarter of Fiscal Year 2019 but on or prior to the date required by Section 5.1
of this Agreement for the delivery of Borrower’s financial statements for the
first Fiscal Quarter of Fiscal Year 2019, and/or (y) after the end of the second
Fiscal Quarter of Fiscal Year 2019 but on or prior to the date required by
Section 5.1 of this Agreement for the delivery of Borrower’s financial
statements for the second Fiscal Quarter of Fiscal Year 2019, pro forma effect
shall be given to (i) the repayment of Indebtedness pursuant to Section 2.10(c)
with the Net Asset Sale Proceeds from such 2019 Leaseback Transactions
(including any repayment of Indebtedness under the ABL Credit Agreement) for
purposes of the calculations of Consolidated Total Debt and the Total Net
Leverage Ratio as if the same had occurred, in the case of clause (x) above, on
the last day of





--------------------------------------------------------------------------------




the Measurement Period for the first Fiscal Quarter of Fiscal Year 2019, and in
the case of clause (y) above, on the last day of the Measurement Period for the
second Fiscal Quarter of Fiscal Year 2019, and (ii) such 2019 Leaseback
Transactions for purposes of the calculation of Consolidated EBITDA as if the
same had occurred, in the case of clause (x) above, on the last day of the
Measurement Period for the first Fiscal Quarter of Fiscal Year 2019, and in the
case of clause (y) above, on the last day of the Measurement Period for the
second Fiscal Quarter of Fiscal Year 2019.
(g)Section 2.10(a) of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing provisions of this Section 2.10(a), the Net Asset
Sale Proceeds of the 2019 Leaseback Transactions shall be excluded from the
requirements of this Section 2.10(a) and shall instead be required to repay the
Loans and applied in accordance with Section 2.10(c) of this Agreement.”
(h)Section 2.10(c) of the Credit Agreement shall be restated in its entirety as
follows:
“(c)    2019 Leaseback Transaction Proceeds. Not later than two (2) Business
Days after receipt of the Net Asset Sale Proceeds of any 2019 Leaseback
Transaction, the Borrower shall apply such Net Asset Sale Proceeds as follows:
(i)    the first $30,000,000 of Net Asset Sale Proceeds for all such 2019
Leaseback Transactions shall be paid to the Administrative Agent, for the
account of the Lenders, for application to the prepayment of the principal
amount of the Loans, together with accrued interest thereon and the Prepayment
Premium payable pursuant to Section 2.11; and
(ii)     thereafter, any remaining Net Asset Sale Proceeds in an aggregate
amount in excess of $30,000,000 for all such 2019 Leaseback Transactions, after
giving effect to the payments specified in the foregoing clause (i), shall be
applied to repay Indebtedness under the ABL Credit Agreement.”
(i)Section 2.11 of the Credit Agreement shall be restated in its entirety as
follows:
“2.11    Prepayment Premium. In the event that all or any portion of the Loans
is repaid or prepaid for any reason (including as a result of any mandatory
prepayments, voluntary prepayments, payments made following acceleration of the
Loans or after an Event of Default but excluding payments of the purchase price
in connection with an assignment of the Loans made pursuant to Section 2.20(b))
prior to the fourth anniversary of the Second Amendment Effective Date, such
repayments or prepayments will be made together with a premium equal to (i)
3.00% of the amount repaid or prepaid and accompanied by the Applicable
Make-Whole Amount as of the date of such repayment or prepayment, if such
repayment or prepayment occurs on or prior to the first anniversary of the
Second Amendment Effective Date, (ii) 3.00% of the amount repaid or prepaid, if
such repayment or prepayment occurs after the first anniversary of the Second
Amendment Effective Date but on or prior to the second anniversary of the Second
Amendment Effective Date, (iii) 2.00% of the amount repaid or prepaid, if such
repayment or prepayment occurs after the second anniversary of the Second
Amendment Effective Date but on or prior to the third anniversary of the Second
Amendment Effective Date and (iv) 1.00% of the amount repaid or prepaid, if such
repayment or prepayment occurs after the third anniversary of the Second
Amendment Effective Date but on or prior to the fourth anniversary of the Second
Amendment Effective Date (the foregoing premiums (including the





--------------------------------------------------------------------------------




Applicable Make-Whole Amount), the “Prepayment Premium”); provided that (A) the
Prepayment Premium shall not apply to (1) scheduled amortization Installment
payments made by Borrower pursuant to Section 2.8, (2) mandatory prepayments by
Borrower pursuant to Section 2.10(b), Sections 2.10(e), 2.10(f) and 2.10(g), and
(3) mandatory prepayments by Borrower pursuant to Sections 2.10(a) and 2.10(c)
that do not exceed $15,000,000 in the aggregate during the term of this
Agreement, (B) in the case of mandatory prepayments by Borrower with the Net
Asset Sale Proceeds of a 2019 Leaseback Transaction pursuant to Section 2.10(c),
the Applicable Make-Whole Amount component of the Prepayment Premium shall not
apply and such prepayments will be made together with a premium equal to 3.00%
of the amount prepaid (except to the extent permitted by the immediately
preceding clause (A)(3)), and (C) in the case of prepayments of the Loans made
with the proceeds of the Specified Properties made on or prior to the first
anniversary of the Second Amendment Effective Date, (1) for the first
$25,000,000 of such prepayments of the Loans, the Applicable Make-Whole Amount
component of the Prepayment Premium shall not apply and such prepayments will be
made together with a premium equal to 3.00% of the amount prepaid, and (2) for
such prepayments of the Loans in excess of the amount specified in the
immediately preceding sub-clause (1), the Prepayment Premium (including the
Applicable Make-Whole Amount component thereof) shall apply. If the Loans are
accelerated or otherwise become due prior to their maturity date, in each case,
as a result of an Event of Default (including upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the amount of principal of and premium on the Loans that
becomes due and payable shall equal 100% of the principal amount of the Loans
plus the Prepayment Premium in effect on the date of such acceleration or such
other prior due date, as if such acceleration or other occurrence were a
voluntary prepayment of the Loans accelerated or otherwise becoming due. Without
limiting the generality of the foregoing, it is understood and agreed that if
the Loans are accelerated or otherwise become due prior to their maturity date,
in each case, in respect of any Event of Default (including upon the occurrence
of a bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the Prepayment Premium applicable with respect to a
voluntary prepayment of the Loans will also be due and payable on the date of
such acceleration or such other prior due date as though the Loans were
voluntarily prepaid as of such date and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s loss as a result thereof. Any premium
payable above shall be presumed to be the liquidated damages sustained by each
Lender and the Borrower agrees that it is reasonable under the circumstances
currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM IN CONNECTION
WITH ANY SUCH ACCELERATION. The Borrower expressly agrees (to the fullest extent
it may lawfully do so) that: (A) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (B) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between the Lenders and the Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium; and (D) the Borrower shall be estopped hereafter from
claiming differently than as agreed to in this paragraph.”





--------------------------------------------------------------------------------




(j)Section 2.12(b) of the Credit Agreement shall be amended by adding the
following sentence at the end thereof:
“Notwithstanding the foregoing, any amount required to be paid pursuant to
Section 2.10(c) with the Net Asset Sale Proceeds of the 2019 Leaseback
Transactions shall be applied to the remaining scheduled amortization
Installments of principal of the Loans (including the final payment) in inverse
order of maturity.”
(k)Section 5.1(a) of the Credit Agreement shall be amended and restated in its
entirety as follows:
“(a)    Monthly Reports. As soon as available, and in any event, within
forty-five (45) days after the end of the first fiscal month ending after the
Closing Date, and within thirty (30) days after the end of each fiscal month
ending thereafter (other than a fiscal month that is the end of a fiscal
quarter), and within forty-five (45) days after the end of each fiscal month
that is the end of a fiscal quarter), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such month and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such month and for the period from the
beginning of the current Fiscal Year to the end of such month, all in reasonable
detail;”
(l)Clause (i) of Section 6.1 of the Credit Agreement shall be restated in its
entirety as follows:
“(x) Attributable Indebtedness with respect to the 2019 Leaseback Transactions,
(y) Attributable Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $15,000,000 at any time, provided that the dollar
cap set forth in this clause (y) shall be reduced dollar for dollar by the
amount of Attributable Indebtedness with respect to the 2019 Leaseback
Transactions incurred or assumed pursuant to the immediately preceding clause
(x), and (z) Indebtedness of the Borrower or its Subsidiaries with respect to
Capital Lease obligations and purchase money obligations in an aggregate amount
not to exceed the greater of $30,000,000 and 29.0% of Consolidated EBITDA as of
the most recently ended Measurement Period; provided that any such Indebtedness
(i) is issued and any Liens securing such Indebtedness are created within 180
days after the acquisition, construction, lease or improvement of the asset
financed, and (ii) shall be secured only by the asset acquired in connection
with the incurrence of such Indebtedness;”
(m)Section 6.7 of the Credit Agreement shall be restated in its entirety as
follows:
“6.7    Financial Covenant The Total Net Leverage Ratio as of the last day of
any Fiscal Quarter (commencing with the Fiscal Quarter ending September 29,
2018) shall not exceed the corresponding ratio set forth below:





--------------------------------------------------------------------------------




Fiscal Quarter Ending
Total Net Leverage Ratio
September 29, 2018
8.25 to 1.00
December 29, 2018
6.75 to 1.00
March 30, 2019
8.00 to 1.00
June 29, 2019
8.25 to 1.00
September 28, 2019
6.75 to 1.00
December 28, 2019
5.50 to 1.00
March 28, 2020
5.75 to 1.00
June 27, 2020
5.50 to 1.00
September 26, 2020
5.00 to 1.00
January 2, 2021
4.00 to 1.00
April 3, 2021
4.50 to 1.00
July 3, 2021
4.50 to 1.00
September 26, 2021
4.25 to 1.00
Thereafter
3.50 to 1.00

(n)Section 6.8 of the Credit Agreement is hereby amended by (i) deleting the
reference to “and” at the end of clause (f) there, (ii) replacing the period at
the end of clause (g) thereof with “; and” and (iii) adding a new clause (h)
thereto and sentence at the end thereof as follows:
“(h)    one or more Sale and Leaseback Transactions in respect of the 2019
Leaseback Properties (the “2019 Leaseback Transactions”), so long as (A) no
Event of Default shall have occurred and be continuing, or would result
therefrom, and after giving effect to such transaction, the Borrower shall be in
Pro Forma Compliance (determined in accordance with Section 1.4(d)) with Section
6.7 of the Credit Agreement for the Measurement Period most recently ended, (B)
such 2019 Leaseback Transactions shall be completed within (x) six (6) months
after the Second Amendment Effective Date in the case of any Initial Leaseback
Property, provided that if the Borrower has entered into a binding contract for
the sale and leaseback of such Initial Leaseback Property within six (6) months
after the Second Amendment Effective Date, the period specified in this
sub-clause (x) to consummate such 2019 Leaseback Transaction shall be extended
to nine (9) months after the Second Amendment Effective Date, or (y) nine months
of the Second Amendment Effective Date in the case of any Other Leaseback
Property, (C) the aggregate Fair Market Value of all such properties sold in
such 2019 Leaseback Transactions does not exceed $50,000,000 and the
consideration received therefor shall be (i) in an amount at least equal to the
Fair Market Value thereof (determined in good faith by the Board of Directors of
the Borrower (or similar governing body)) and (ii) paid solely in Cash, and (D)
not later than two (2) Business Days after receipt of the Net Asset Sale
Proceeds of the 2019 Leaseback Transactions, the Borrower shall apply the
proceeds as required by Section 2.10(c).
Notwithstanding the foregoing provisions of this Section 6.8 or the provisions
of Section 6.10 to the contrary, the 2019 Leaseback Transactions shall be
permitted to made under Section 6.8(h) but not any other clause of this Section
6.8 or Section 6.10.”
(o)Section 6.10 of the Credit Agreement is hereby amended and restated as
follows:





--------------------------------------------------------------------------------




“6.10    Sale and Lease Back Transactions. Except as set forth in Schedule 6.10,
and except for the 2019 Leaseback Transactions made pursuant to Section 6.8(h),
no Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which a Credit Party (a) has
sold or transferred or is to sell or to transfer to any other Person, or (b)
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by a Credit Party to any Person in
connection with such lease (each, a “Sale and Leaseback Transaction”) unless (i)
such Sale and Leaseback Transaction is permitted by Section 6.8(g) and is
consummated within ninety (90) days after the date on which such property is
sold or transferred, and (ii) after giving pro forma effect to the Sale and
Leaseback Transaction, the Attributable Indebtedness with respect to such Sale
and Leaseback Transaction would be permitted under Section 6.1(i)(y); provided
that (A) no Sale and Leaseback Transactions shall be permitted pursuant to this
Section 6.10 prior to the nine (9) month anniversary of the Second Amendment
Effective Date and (B) the aggregate Fair Market Value of all property subject
to Sale and Leaseback Transactions made pursuant to this Section 6.10 shall not
exceed $15,000,000 in the aggregate during the term of this Agreement; provided
that the dollar cap set forth in this clause (B) shall be reduced dollar for
dollar by the Fair Market Value of all property sold pursuant to the 2019
Leaseback Transactions. Notwithstanding the foregoing, it is understood that the
2019 Leaseback Transactions shall be permitted to be made pursuant to Section
6.8(h).”
Section 3.Representations and Warranties. Each Credit Party represents and
warrants to each Agent and the Lenders that, after giving effect to this
Agreement, (a) the representations and warranties set forth in Section 4 of the
Credit Agreement, and in each of the other Credit Documents, are true and
complete in all material respects on the date hereof as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
true and correct as of such specific date), and as if each reference in said
Section 4 to “this Agreement” included reference to the Credit Agreement after
giving effect to this Agreement and (b) no Default or Event of Default has
occurred and is continuing as of the date hereof.
Section 4.Conditions Precedent. The amendments set forth in Section 2 hereof
shall each become effective, as of the date hereof (the “Second Amendment
Effective Date”), upon satisfaction of the following conditions:
(a)Execution. The Administrative Agent shall have received counterparts of (i)
this Agreement executed by the Borrower, the Guarantors party to the Credit
Agreement and Lenders party to the Credit Agreement constituting the Requisite
Lenders and (ii) the Second Amendment Fee Letter executed by the Borrower.
(b)Corporate Authorizations. The Administrative Agent shall have received the
following, in form and substance reasonably satisfactory to the Administrative
Agent resolutions of the board of directors or similar governing body of the
Borrower approving and authorizing the execution, delivery and performance of
the Agreement as of the date hereof, certified as of the date hereof by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment.
(c)Expenses. The Borrower shall have paid all reasonable and documented
out-of-pocket fees, charges and disbursements due and payable under the Credit
Documents on or prior to the date hereof, including all reasonable and
documented out-of-pocket fees, charges and disbursements of Administrative Agent
and counsel to Administrative Agent.
Section 5.[Reserved].
Section 6.No Novation or Mutual Departure. The Borrower expressly acknowledges
and agrees that there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any other Credit
Document, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 hereof.





--------------------------------------------------------------------------------




Section 7.Confirmation. Each Credit Party (a) confirms its obligations under the
Collateral Documents, (b) confirms that its Obligations under the Credit
Agreement as modified hereby are entitled to the benefits of the pledges set
forth in the Collateral Documents, (c) confirms that its Obligations under the
Credit Agreement as modified hereby constitute “Secured Obligations” (as defined
in the Collateral Documents) and (d) agrees that the Credit Agreement as
modified hereby is the Credit Agreement under and for all purposes of the
Collateral Documents. Each party, by its execution of this Agreement, hereby
confirms that the Secured Obligations shall remain in full force and effect, and
such Secured Obligations shall continue to be entitled to the benefits of the
grant set forth in the Collateral Documents. Each Guarantor (a) confirms its
Guaranteed Obligations under the Credit Agreement, (b) confirms that the
Guaranteed Obligations under the Credit Agreement as modified hereby are
entitled to the benefits of the guarantee set forth in Section 7 of the Credit
Agreement and (c) confirms that the Obligations under the Credit Agreement as
modified hereby constitute “Guaranteed Obligations”. Each Credit Party, by its
execution of this Agreement, hereby confirms that the Guaranteed Obligations
shall remain in full force and effect.
Section 8.Miscellaneous.
(a)This Agreement shall be limited as written and nothing herein shall be deemed
to constitute an amendment or waiver of any other term, provision or condition
of any of the Credit Documents in any other instance than as expressly set forth
herein or prejudice any right or remedy that any Lender or any Agent may now
have or may in the future have under any of the Credit Documents. Except as
herein provided, the Credit Agreement shall remain unchanged and in full force
and effect. This Agreement, the Credit Agreement and the other Credit Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
(b)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
(c)Each of the undersigned Lenders, by its execution hereof, authorizes and
directs the Administrative Agent to execute and deliver this Agreement upon the
satisfaction of the conditions precedent described above (which shall be
conclusively evidenced by such Lender’s execution hereof).
(d)Each of the undersigned Lenders confirms the authority of the Administrative
Agent and Collateral Agent to, and the Administrative Agent and Collateral Agent
each agrees to, in each case without further written consent or authorization
from any Secured Party, execute any documents or instruments necessary to
release any Lien encumbering any item of Collateral that is the subject of a
2019 Leaseback Transaction permitted under the Credit Agreement (as amended
hereby).


[Signature pages follow]






    







--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
BORROWER:
BLUELINX HOLDINGS INC.
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 
GUARANTORS:
CEDAR CREEK HOLDINGS, INC.
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 
 
BLUELINX CORPORATION
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 
 
BLUELINX FLORIDA HOLDINGS NO.1 INC.
BLUELINX FLORIDA HOLDINGS N O. 2 INC.
CEDAR CREEK LLC
CEDAR CREEK CORP.
ASTRO BUILDINGS INC.
LAKE STATES LUMBER, INC.
VENTURE DEVELOPMENT & CONSTRUCTION, LLC
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 
 
BLUELINX FLORIDA LP
By:BlueLinx Florida Holdings No. 2 Inc.,
its General Partner
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 






--------------------------------------------------------------------------------




 
ABP AL (MIDFIELD) LLC
ABP CO II (DENVER) LLC
ABP FL (LAKE CITY) LLC
ABP FL (PENSACOLA) LLC
ABP FL (YULEE) LLC
ABP IA (DES MOINES) LLC
ABP IL (UNIVERSITY PARK) LLC
ABP IN (ELKHART) LLC
ABP KY (INDEPENDENCE) LLC
ABP LA (NEW ORLEANS) LLC
ABP ME (PORTLAND) LLC
ABP MI (GRAND RAPIDS) LLC
ABP MN (MAPLE GROVE) LLC
ABP MO (KANSAS CITY) LLC
ABP MO (SPRINGFIELD) LLC
ABP MO (BRIDGETON) LLC
ABP MO (KANSAS CITY) LLC
ABP NC (CHARLOTTE) LLC
ABP NJ (DENVILLE) LLC
ABP NY (YAPHANK) LLC
ABP OH (TALMADGE) LLC
ABP OK (TULSA) LLC
ABP PA (STANTON) LLC
ABP SC (CHARLESTON) LLC
ABP TN (ERWIN) LLC
ABP TN (MEMPHIS) LLC
ABP TN (MADISON) LLC
ABP TX (EL PASO) LLC
ABP TX (HOUSTON) LLC
ABP TX (LUBBOCK) LLC
ABP TX (SAN ANTONIO) LLC
ABP VA (RICHMOND) LLC
ABP VT (SHELBURNE) LLC
By:BlueLinx Holdings Inc., as Sole Manager
By:  /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: President & Chief Executive Officer
 
 
ADMINISTRATIVE AGENT:
HPS INVESTMENT PARTNERS, LLC, as Administrative Agent
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
REQUISITE LENDERS:
SPECIALTY LOAN FUND 2016, L.P., as Lender
By:HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 






--------------------------------------------------------------------------------




 
SPECIALTY LOAN ONTARIO FUND 2016, L.P., as Lender
By:HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
SPECIALTY LOAN FUND 2016-L, L.P., as Lender
By:HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
SLF 2016 INSTITUTIONAL HOLDINGS, L.P., as Lender
By: HPS Investment Partners, LLC, its Service
Provider
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
MORENO STREET DIRECT LENDING FUND, L.P., as Lender
By:PS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
SPECIALTY LOAN VG FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
NDT SENIOR LOAN FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 






--------------------------------------------------------------------------------




 
AIGUILLES ROUGES SECTOR B INVESTMENT FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
FALCON CREDIT FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
RELIANCE STANDARD LIFE INSURANCE COMPANY, as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
TMD-DL HOLDING, LLC, as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
TOKIO MILLENNIUM RE AG, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
SPECIALTY LOAN FUND - CX - 2, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 






--------------------------------------------------------------------------------




 
CACTUS DIRECT LENDING FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
PRIVATE LOAN OPPORTUNITIES FUND, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
RED CEDAR FUND 2016, L.P., as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
PACIFIC INDEMNITY COMPANY, as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
AXA EQUITABLE LIFE INSURANCE COMPANY, as Lender
By: HPS Investment Partners, LLC, its
Investment Manager
By:  /s/ Vikas Keswani
Name:Vikas Keswani
Title:Managing Director
 
 
 
BTC Holdings Fund I, LLC, as Lender
By:Blue Torch Credit Opportunities Fund I LP, its
sole member
By:Blue Torch Credit Opportunities GP LLC, its
General Partner
By:  /s/ Kevin Genda
Name:Kevin Genda
Title:






--------------------------------------------------------------------------------




 
 
 
BTC Holdings SC Fund LLC, as Lender
By:Blue Torch Credit Opportunities SC Master Fund
LP, its sole member
By:Blue Torch Credit Opportunities SC GP LLC, its
General Partner
By:  /s/ Kevin Genda
Name:Kevin Genda
Title:








